Case:20-00055-EAG Doc#:57 Filed:06/16/20 Entered:06/16/20 17:45:26                   Desc: Main
                         Document Page 1 of 24




                             UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF PUERTO RICO



                   IN RE:                           Bankr. Case No.: 19-01789(EAG)
           ORGANIC POWER, LLC.,
                  DEBTOR.                              Chapter 11
     __________________________________

           ORGANIC POWER, LLC.
                 Plaintiff                          Adv. Proceeding. No. 20-00055 (EAG)

                        v.

   The U.S. Small Business Administration and
  Jovita Corranza, solely as the Administrator of
     the U.S. Small Business Administration,

                   Defendants


             BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY AND FINAL
                                  INJUNCTION
Case:20-00055-EAG Doc#:57 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc: Main
                         Document Page 2 of 24



                                       MEMORANDUM OF LAW

          COMES NOW, ORGANIC POWER, LLC., and through its undersigned counsel, most

respectfully requests the Court to take note of the following:

          On a Status Conference hearing held on May 19th, 2020 and on its Minutes of Proceedings

issued on May 20th, this Honorable Court ordered the parties to submit simultaneous briefs in

support of the pre-trial conference scheduled for June 19th, 2020.

                                    BRIEF PROCEDURAL HISTORY

   1. On April 27th, 2020, Organic Power filed an Adversary Proceeding against the Small

Business Administration and Jovita Carranza as its administrator (herein after “SBA”). Dkt. 1.

          1.     On that same date OP filed an Application for a Temporary Restraining Order.

Dkt.4.

          2.     On May 4th, 2020, the SBA filed an Opposition to TRO. Dkt.19.

          3.     On May 5th, 2020, Plaintiff filed a Reply to Defendant’s Opposition to Plaintiffs

Application for TRO. Dkt.22.

          4.     On May 6th, 2020, a Status Conference was held. Dkt.27.

          5.     On May 8th, 2020, an Order granting the TRO was entered. Dkt.29.

          6.     On May 19th, 2020, a Status Conference was held. Dkt.37.

          7.     On May 20th, 2020, the Minute of Proceeding stated that the parties requested that

the preliminary injunction be consolidated with trial on the merits. Dkt.34.

          8.     On the same Minute it was stated that trial is scheduled for June 22, 2020 at 10 a.m.

Dkt.34.

          9.     Also, a schedule was established to govern pre-trial preparation. The same is as

follows:
Case:20-00055-EAG Doc#:57 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc: Main
                         Document Page 3 of 24



           - June 9th, 2020 – End of Discovery;

           - June 12th, 2020 – Due date to exchange exhibits;

           - June 15th, 2020 – Due date for simultaneous briefs;

           - June 18th, 2020 – Due date for Reply briefs and Pre-Trial Report before 2 p.m.;

           - June 19th, 2020 – Due date for any Unsworn Declarations and Pre-Trial hearing at 1:30

                 p.m.; and

           - June 22nd, 2020 – Trial at 10:00 a.m.

           10.      On the abovementioned Status Conference, Docket 37, the temporary restraining

order was extended until June 23, 2020.

           11.      On May 21st, 2020, OP filed the required Motion Informing the Opening of DIP

Account.Dkt.38.

           12.      On that same day, OP also filed its required Motion to inform 20 Largest Unsecured

Creditors, All Secured Creditors and US Trustee of PPP "loan" Approval and Request for

Disbursement 1. Dkt.39.

           13.      On June 8th, 2020, Defendants file a Motion to Dismiss the Adversary Proceeding.

Dkt.44. The Court Ordered Plaintiff to file its opposition to the Motion to Dismiss on or before

June 16, 2020. Dkt. 45.

           14.      OP, in compliance with this Court’s Order, submitted its opposition to SBAs’

dismissal on June 12th, 2020.

           15.      Organic Power herein submits its brief in support of its claim for pre-trial

preparations.




1
    This same motion was filed on the lead bankruptcy case, 19-01789.
Case:20-00055-EAG Doc#:57 Filed:06/16/20 Entered:06/16/20 17:45:26                                                                Desc: Main
                         Document Page 4 of 24




                                                            INTRODUCTION

             Organic Power, LLC. 2 (“Organic Power”, the “Plaintiff”), like many other businesses, has

been financially affected by the COVID-19 pandemic in ways that could not have been foreseen.

The Government of Puerto Rico’s “stay at home” directive that requires 100 percent of the

territory’s non-essential workforce to stay home and prohibits gatherings of any kind has further

exacerbated this crisis for the Plaintiff. Puerto Rico’s stay-at-home Order further requires that only

essential government services and commercial gas, health, and food businesses are allowed to open

and or attend their respective offices. Only those citizens who are attending those listed services

may leave their residences. On March 26th, 2020, the governor of Puerto Rico extended the

quarantine/stay at home order until May 6th, 2020. Because all non-essential businesses have been

ordered to close, Plaintiff is experiencing a significant decrease in revenue and anticipates that for

as long as the stay at home order remains in effect. Plaintiff relies on, as its primary source of

income, its daily basis of operations. As a result, it will struggle to continue making payroll

payments.

               Plaintiff is clearly among those businesses upon whom Congress intended, when it

    passed the CARES Act (defined below), to confer a benefit through the Paycheck Protection

    Program (the “PPP”) (as discussed more fully below). However, the form of PPP application

    promulgated by the United States Small Business Administration (“SBA”), the federal agency

    charged with overseeing and administering the program, purports to disqualify bankruptcy

    debtors from participating in the PPP. By disqualifying bankruptcy debtors from the PPP, the

    SBA has exceeded its authority and has violated the anti-discrimination provision of Section



2
    Debtor currently operates a business of manufacturing of animal feed, recycling of organic waste and generating electricity with propane gas
Case:20-00055-EAG Doc#:57 Filed:06/16/20 Entered:06/16/20 17:45:26                                                                 Desc: Main
                         Document Page 5 of 24



    525 of the Bankruptcy Code.

               Plaintiff submits this brief in support of their complaint seeking a permanent injunction to

    enjoin the SBA from denying the Plaintiff a loan under the PPP based on the Plaintiff’s status as

    chapter 11 debtor and compels the SBA to remove from all PPP applications its disqualification

    of bankruptcy debtors as viable applicants under 28 U.S.C. § 1361.

               As set forth further below, these is no basis in law, either statutory or regulatory, to

    disqualify a bankruptcy debtor from a PPP and the SBA violated the Administrative Procedure

    Act in its application of such disqualifying criteria. Additionally, prohibiting the Plaintiffs from

    obtaining a PPP loan is discriminatory in violation of section 525 of the Bankruptcy Code.

                                                      STATEMENT OF FACTS

               A. Organic Power Bankruptcy

             On April 1st, 2019 (the “Petition Date”), Plaintiff filed its voluntary petition for relief under

Chapter 11 of the United States Bankruptcy Code in the United States District Court for the District

of Puerto Rico, commencing the case captioned In re Organic Power, LLC, Case No. 19-01789

(the “Chapter 11 Case”). Since the Petition Date, the Plaintiff has been operating as a Debtor-in-

Possession 3 pursuant to sections 1107 and 1108 of the Bankruptcy Code.

               B. Paycheck Protection Program

               On March 27, 2020 the President of the United States signed into law the Coronavirus

    Aid, Relief, and Economic Security Act (the “CARES Act”). CARES Act, S. 3548, 116th Cong.

    (2020). The CARES Act is intended to, among other things, provide stimulus to the economy

    by distributing approximately $2.3 trillion to various industries, programs, and individuals.

             The PPP is set forth in Title I of the CARES Act, and provides, among other things, up to



3
    Debtor currently operates a business of manufacturing of animal feed, recycling of organic waste and generating electricity with propane gas.
Case:20-00055-EAG Doc#:57 Filed:06/16/20 Entered:06/16/20 17:45:26                                                                 Desc: Main
                         Document Page 6 of 24



$349 billion in forgivable loans to businesses that are affected by COVID-19. The PPP is a

temporary, short-term program, 4 and amends Section 7(a) of the Small Business Act (15 U.S.C.

636(a)), the regulatory scheme through which the SBA guarantees covered loans. The CARES Act

further grants the SBA emergency rule making authority and charges them to issue regulations to

carry out certain of the programs contemplated in the CARES Act, including the PPP. See CARES

Act, section 1114.

             On April 2, 2020, the SBA issued an interim final rule (the “First Interim Rule”) providing

guidance on, among other things, the eligibility requirements for loans under the PPP. The First

Interim Rule adopts the ineligibility standards set forth in section 120.110 title 13 the Code of

Federal Regulations (“CFR 120.110”), as further described in SBA’s Standard Operating

Procedure 50-10, Subpart B, Chapter 2 (“SOP 50-10”). 5 See First Interim Rule, ¶ 2(c) (“Businesses

that are not eligible for PPP loans are identified in 13 CFR 120.110 and further described further

in SBA’s Standard Operating Procedure”).

               The SOP 50-10 provides that a “Small Business Applicant” must, among other things:

                        i.      Be an operating business;
                       ii.      Be organized for profit; 6
                      iii.      Be located in the united states;
                      iv.       Be small (as defined by the SBA); and
                       v.       Demonstrate the need for the desired credit.

    See SOP 50-10, pg. 85. The SOP 50-10 also provides that the businesses listed in CFR 120.110

    are not eligible for an SBA loan. Bankruptcy debtors are not the listed as an ineligible business

    in CFR 120.110.

               Notwithstanding the foregoing, on April 2, 2020, the SBA issued Official SBA Form



4
    The PPP covers loans that are issued between February 15, 2020 until June 30, 2020.
5
    Available at https://www.sba.gov/sites/default/files/files/serv_sops_50105b_0_5.pdf.
6
    The CARES Act and the First Interim Rule expressly provide that profit and non-profit organizations shall be eligible for the PPP.
Case:20-00055-EAG Doc#:57 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc: Main
                         Document Page 7 of 24



    2483 (“PPP Application”), 7 that disqualified bankruptcy debtors from participation in the

    PPP.

               Furthermore, Official SBA Form 2484, which is the Lender Application Form –

    Paycheck Protection Program Loan Guaranty (“PPP Lender Application”), states that the PPP

    loan cannot be approved unless the applicant certifies that neither the applicant nor any owner

    is presently involved in any bankruptcy. (See Complaint, Exhibit B).

             On April 4, 2020, the SBA issued a supplemental interim final rule (“the Second Interim

Rule”) further providing guidance on the PPP. The Second Interim Rule is void of any provision

that renders bankruptcy debtor’s ineligible for the PPP.

             On April 24th, 2020, and after several; entities had filed complaints against it and

concurrent with Congress’ extension of additional PPP funding, the SBA posted a new interim

final rule, subsequently published in the Federal Register on April 28th, 2020, entitled “Business

Loan Program Temporary Changes; Paycheck Protection Program – Requirements – Promissory

Notes, Authorizations, Affiliation, and Eligibility” (Fourth Interim Final Rule) 85 Fed. Reg. 23,

450.

             After several motions and status conferences, on May 20th, 2020, the Court, in their

Minutes of Proceedings, established a schedule for pre-trial preparations. The Court, after

Plaintiffs Motion for Extension of Time, established that by June 16th, 2020 both parties should

present their briefs.

             The SBA does have emergency rule making authority under section 1114 of the CARES

Act, nevertheless, this authority is limited to the development of regulations that carry out the

provisions of the CARES Act, and it is clear that Congress did not intend for bankruptcy debtors



7
    See, the of the PPP Application is attached, dated April 26, 2020.
Case:20-00055-EAG Doc#:57 Filed:06/16/20 Entered:06/16/20 17:45:26                                    Desc: Main
                         Document Page 8 of 24



to be excluded from participation in the PPP, otherwise they would have expressly included such

a prohibition in the PPP, as it did in section 4003 of the CARES Act. 8

        Here, the SBA acted outside the scope of its statutory and regulatory authority when it

issued the PPP Application which purports to disqualify bankruptcy debtors from participation in

the PPP.

        Debtor submitted a PPP Loan request to Banco Popular de Puerto Rico and Oriental Bank;

both banks denied the application because Plaintiff is currently in bankruptcy and the SBA Loan

Application specifically excludes bankruptcy debtors. 9

        The SBA’s regulations and published guidance do not authorize the disqualification of

bankruptcy debtors from the PPP. Further, while the SBA does have emergency rule making

authority under section 1114 of the CARES Act, this authority is limited to the development of

regulations that carry out the provisions of the CARES Act, and it is clear that Congress did not

intend for bankruptcy debtors to be excluded from participation in the PPP, otherwise they would

have expressly included such a prohibition in the PPP, as it did in section 4003 of the CARES

Act. 10 As such, Debtor respectfully requests that the Court: (i) declare that the SBA’s

implementation of the PPP in a manner that causes debtors in bankruptcy, including the Plaintiffs,

to be ineligible for the PPP loan exceeds SBA’s authority, is arbitrary and capricious and violates

the anti-discrimination provisions of section 525 of the Bankruptcy Code; (ii) enjoin the SBA from



8
  The only disqualifying criteria in the CARES Act that affects bankruptcy debtors appears in section 4003 of title
IV, entitled “Economic Stabilization and Assistance to Severely Distressed Sectors of The United States Economy.”
Section 4003 governs loans that are not reserved to small businesses, is regulated by the United States Department
of Treasury not the SBA and does not apply to the PPP.
9
  See Miguel Perez Declaration.
10
   The only disqualifying criteria in the CARES Act that affects bankruptcy debtors appears in section 4003 of title
IV, entitled “Economic Stabilization and Assistance to Severely Distressed Sectors of The United States Economy.”
Section 4003 governs loans that are not reserved to small businesses, is regulated by the United States Department
of Treasury not the SBA and does not apply to the PPP.
Case:20-00055-EAG Doc#:57 Filed:06/16/20 Entered:06/16/20 17:45:26                                                                 Desc: Main
                         Document Page 9 of 24



denying the Plaintiff loans under the PPP based on the their status as a chapter 11 debtor; and (iii)

compel the SBA to remove from all PPP applications its disqualification of bankruptcy debtor as

viable applicants under 28 U.S.C. § 1361. 11

                                                                 ARGUMENT

          I.         The SBA’s Implementation of the PPP Violates the Administrative Procedure
                     Act.

               Under the Administrative Procedure Act, 5 U.S.C. § 701 et seq. (the “APA”), courts must

     “hold unlawful and set aside agency action, findings, and conclusions” that are “in excess

     of statutory jurisdiction, authority, or limitations, or short of statutory right.” 5 U.S.C. §

     706(2)(C). Further, the APA provides that courts must “hold unlawful and set aside” agency

     action that is “arbitrary, capricious, [or] an abuse of discretion.” 5 U.S.C. § 706(2)(A).

               A court’s analysis of APA section 706(2)(C) “naturally begins with a delineation of the

     scope of the [agency's] authority and discretion” and then requires the court to determine

     whether the agency’s action was made within that scope of authority. Citizens to Pres. Overton

     Park, Inc. v. Volpe, 401 U.S. 402, 416, (1971).

               As set forth above, nothing in the CARES Act, SBA Regulations, SOP 50-10, the First

     Interim Rule or the Second Interim Rule authorizes or permits the SBA to exclude debtors in

     bankruptcy from the PPP. It is well established that “an administrative agency must adhere to

     its own regulations.” Singh v. U.S. Dep't of Justice, 461 F.3d 290, 296 (2d Cir. 2006)(setting aside

     an agency action where “[t]he [agency’s] decision, and the government's defense of it, expose a

     clear conflict between the relevant statute and the agency's corresponding regulation,

     which, to date, as far as we have found, [has] not been acknowledged let alone

     reconciled.”)[Emphasis ours] Accordingly, SBA’s implementation of the PPP in a manner that


11
     As will be discussed in more detail herein, two Bankruptcy Courts have already provided the same relief requested herein to other debtors.
Case:20-00055-EAG Doc#:57 Filed:06/16/20 Entered:06/16/20 17:45:26                          Desc: Main
                         Document Page 10 of 24



 causes debtors in bankruptcy, including the Plaintiffs, to be ineligible is therefore “in excess of

 statutory jurisdiction, authority, or limitations, or short of statutory right,” in violation of APA

 section 706(2)(C).

         Similarly, SBA’s implementation of the PPP in a manner that causes debtors in

 bankruptcy to be ineligible is “arbitrary, capricious, [or] an abuse of discretion” in violation of §

 706(2)(A) of the APA. On this matter, the Bankruptcy Court in In re: Gateway Radiology12

 concluded that the SBA’s Administrator “relied on factors Congress had not intended her to

 consider and failed to consider important aspects of the problem…”. When analyzing whether

 an agency’s action was arbitrary or capricious, courts must determine whether “the agency has

 complied with the APA; specifically, whether . . . it has acted consistently with its own

 procedures; and whether its applications of its governing law have been reasonable.” Troy Corp.

 v. Browner, 326 U.S. App. D.C. 249, 120 F.3d 277, 281 (D.C. Cir. 1997).

       Defendants argue that if the SBA’s determination or regulation can be supported by any

rational view of the record it must be upheld by the courts. There is no rational explanation for

excluding debtors in bankruptcy from being able to apply for PPP funds. At least not in the way

they addressed it in their Final Rule and the declaration submitted in their Motion to Dismiss. See

44-19, Declaration of John A. Miller.

       The SBA issued the First Interim Rule, which provides guidance on, among other things,

the eligibility requirements to receive a loan under the PPP. The First Interim Rule adopts the

ineligibility standards set forth in CFR 120.110, as further described in SOP 50-10. SOP 50-10

provides that a “Small Business Applicant” must, among other things: be an operating business;

be located in the United States; be small (as defined by the SBA); and demonstrate the need for


12
 Memorandum Opinion, In re: Gateway Radiology Consultants, P.A., Case No. 19-04971, Gateway Radiology
Consultants P.A. v. Jovita Carranza, Dkt. 14, Adv. Proc. 20-00330 (June 8, 2020).
Case:20-00055-EAG Doc#:57 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc: Main
                         Document Page 11 of 24



the desired credit. See SOP 50-10, pg. 85. SOP 50-10 also provides that the businesses listed in

CFR 120.110 are not eligible for an SBA loan. Bankruptcy debtors are not the listed as an

ineligible business in CFR 120.110.

       Notwithstanding the foregoing, the SBA issued the PPP Application that purports to

disqualify bankruptcy debtors from participation in the PPP. See Exhibit A to the Complaint -

PPP Borrower Application. Further, the SBA issued the PPP Lender Application, which states

that the PPP loan cannot be approved unless the applicant certifies that neither the applicant nor

any owner is presently involved in any bankruptcy. See Exhibit B to the Complaint - PPP Lender

Application.

       The SBA then issued the Second Interim Rule, which further provides guidance on the

PPP. The Second Interim Rule does not provide that bankruptcy debtors are ineligible for the PPP

loan. Therefore, Defendants implemented the PPP in a manner that unlawfully excludes debtors

in bankruptcy.

       Of course, a court cannot substitute its judgment for that of the agency, however, “the

 agency must examine the relevant data and articulate a satisfactory explanation for its action

 including a ‘rational connection between the facts found and the choice made,’” and judicial

 review is appropriate where an agency fails to meet this standard. Motor Vehicle Mfrs. Ass'n v.

 State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983) (citing Burlington Truck Lines, Inc. v.

 United States, 371 U.S. 156, 168 (1962)). Further, an agency action is arbitrary and capricious

 “if the agency has relied on factors which Congress has not intended it to consider, entirely failed

 to consider an important aspect of the problem, offered an explanation for its decision that runs

 counter to the evidence before the agency, or is so implausible that it could not be ascribed to a

 difference in view or the product of agency expertise.” See id. Further, while a federal agency's
Case:20-00055-EAG Doc#:57 Filed:06/16/20 Entered:06/16/20 17:45:26                                      Desc: Main
                         Document Page 12 of 24



 interpretation of its own regulation is entitled to deference, that deference is misplaced if the

 agency’s action ‘is plainly erroneous or inconsistent with the regulation.’” Bergamo v.

 Commodity Futures Trading Comm'n, 192 F.3d 78, 79-80 (2d Cir. 1999) (quoting Bowles v.

 Seminole Rock & Sand Co., 325 U.S. 410, 414 (1945)).

          As stated by the Honorable Bankruptcy Judge David Jones, the PPP “isn’t a loan

 program”, it “a support program.” See, attached transcript of hearing before Judge David Jones,

 p. 29 lines 6-7 – Exhibit A. As such, the SBA did not act consistently with the CARES Act, its

 own eligibility requirements set forth in CFR 120.110, the First Interim Rule, the Second Interim

 Rule, and SOP 50-10, or with any of its prior guidance on SBA loans generally, when it issued

 the PPP Application and PPP Lender Application disqualifying bankruptcy debtors. 13 14 The

 SBA’s justification for the bankruptcy debtor disqualification in the PP Application and PPP

 Lender Application is based on capricious arguments and which were publicly stated on April

 28th, 2020, and only supported by a declaration that has no legal merits on its arguments.

           Plaintiff’s business is the type of businesses that Congress intended, when it passed the

 CARES Act, that would benefit from the PPP and there is no indication that Congress intended

 to exclude bankruptcy debtors from participation in the PPP. 15 Therefore, there is no legal or

 factual basis that justifies the disqualification of bankruptcy debtors from the PPP, and as a

 result, the SBA determination to include debtor disqualifying criteria in the PPP Application



13
   See Attached Transcript of hearing before Judge David Jones, p. 29 lines 12-19, Exhibit A. (“To suggest that this
is a program that enjoys underwriting and scrutiny in terms of who receives the money is to ignore the obvious… [it]
is not a traditional loan program. There is no collateral valuation, there is no credit worthiness test.”)
14
   All of the guidance issued by the SBA is binding even though they are not formal rules. South Dakota v. Ubbelohde,
330 F.3d 1014, 1028 (8th Cir. 2003). “Agency statements can be binding upon the agency absent notice-and-comment
rulemaking in certain circumstances. Where a policy statement purports to create substantive requirements, it can be
a legislative rule regardless of the agency's characterization.”
15
   See Attached Transcript of hearing before Judge David Jones, p. 29 lines 14-20, Exhibit A. (“[T]his can’t be what
congress intended. This can't be the way that we are supposed to treat our fellow man in this time. It's inconceivable
to me that this distinction could be drawn. The people that need the most help and who have sought protection under
our laws are the people who are the targets of discrimination in a government support program; can't possibly be.”)
Case:20-00055-EAG Doc#:57 Filed:06/16/20 Entered:06/16/20 17:45:26                           Desc: Main
                         Document Page 13 of 24



 and the PPP Lender Application was arbitrary and capricious in violation of §706(2)(A) of the

 APA.

           Nothing in the CARES Act, SBA Regulations, SOP 50-10, the First Interim Rule or the

 Second Interim Rule authorizes or permits the SBA to exclude debtors in bankruptcy from the

 PPP. Defendants’ developed the Final Rule after a series of cases were already at court to try

 and explain why debtors were excluded. The SBA’s implementation of the PPP has been in a

 manner that causes debtors in bankruptcy, including Plaintiff, to be ineligible is therefore

 “arbitrary, capricious, [or] an abuse of discretion” in violation of the APA. 5 U.S.C. § 706(2)(A).

     II.      The PPP Applications Discriminate Against the Plaintiff as
              Bankruptcy Debtor and Violate Section 525 of the Bankruptcy Code.

           Section 525(a) of the Bankruptcy Code provides in its relevant part that “a governmental

 unit may not deny, revoke, suspend, or refuse to renew a license, permit, charter, franchise, or

 other similar grant to, condition such a grant to . . . a person that is or has been a debtor under this

 title.” 11 U.S.C. § 525(a). This list is illustrative rather than exhaustive. See, e.g., Envtl. Source

 Corp. v. Mass. Div. of Occupational Safety (In re Envtl. Source Corp.), 431 B.R. 315, 322 (Bankr.

 D. Mass. 2010).

           The SBA is a governmental unit under the Bankruptcy Code and is not entitled to

 sovereign immunity. See 11 U.S.C. § 101(27); see also 11 U.S.C. § 106. Section 106 is a general

 waiver of sovereign immunity as to “a governmental unit to the extent set forth in this section

 with respect to [section]. . . 525”. See id. Further, section 106(a)(2) provides that the “court may

 hear and determine any issue arising with respect to the application of such sections to

 governmental units.”

           The legislative history of section 525(a) provides that the congressional intent was to

 “prohibit actions by governmental or quasi-governmental organizations . . . or by other
Case:20-00055-EAG Doc#:57 Filed:06/16/20 Entered:06/16/20 17:45:26                      Desc: Main
                         Document Page 14 of 24



 organizations that can seriously affect the debtors’ livelihood or fresh start.” See S.REP. No.

 989, 95th Cong., 2d Sess. 81 (1978), reprinted in 1978 U.S. CODE CONG. & ADMIN. NEWS

 5787, 5867; H.R.Rep. No.595, 95th Cong., 1st Sess. 366-267 (1977); reprinted in 1978 U.S.

 CODE CONG. & ADMIN. NEWS 5963, 6322-6323. The legislative history further provides

 that section 525:

                 Codifies the result of Perez v. Campbell… which held that a
                 state would frustrate the Congressional policy of a fresh start for
                 a debtor if it were permitted to refuse to renew a driver’s license
                 because a tort judgment resulting from an automobile accident
                 had been unpaid as a result of a discharge in bankruptcy. The
                 Section is not exhaustive. The enumeration of various forms of
                 discrimination against former bankrupts is not intended to
                 permit other forms of discrimination. The courts have been
                 developing the Perez rule.

 See id.

       Many of the cases involving section 525(a) relate to revocation of licenses and employment

discrimination against individual debtors, but courts within the Second Circuit have interpreted the

“or similar grant” language broadly to include government loan related assistance. See, e.g., In re

Rose, 23 B.R. 662 (Bankr. D. Conn. 1982). In Rose, the Bankruptcy Court for the District of

Connecticut held that a state mortgage financing program could not deny a mortgage to a former

debtor. In re Rose, at 666-67. The Court reasoned that “[i]f a state has chosen to enact a program

of home financing for its citizens, § 525 prohibits that state from exempting debtors or bankrupts

from those benefits solely because of bankruptcy and without taking into account present financial

capability. To hold to the contrary would frustrate the Congressional policy of granting the debtor

a fresh start by denying him a means open to other citizens of acquiring a home.” See id.

           Similarly, the Eastern District of New York Bankruptcy Court expanded on the Perez

 doctrine by holding that while section 525 “does not on its face embrace the refusal of money,
Case:20-00055-EAG Doc#:57 Filed:06/16/20 Entered:06/16/20 17:45:26                         Desc: Main
                         Document Page 15 of 24



 credit or financing,” it is not exhaustive, and “it was the legislative intent that the courts should

 continue to invalidate all discrimination of the character condemned in Perez v. Campbell”. In

 re Mart i.l.v.e.s. Goldrich, 45 B.R. 514, 520 (Bankr. E.D.N.Y. 1984); see also Perez v.

 Campbell, 402 U.S. 637, 91 S. Ct. 1704, 29 L. Ed. 2d 233 (1971). The In re Mart court ultimately

 held that “New York cannot refuse to guarantee a student loan to [a debtor] because an earlier

 loan was not paid but was discharged in bankruptcy,” Reasoning that the section 525 is violated

 if the governmental discrimination interferes with congressional policy of giving a debtor a fresh

 start. See In re Mart i.l.v.e.s. Goldrich, at 522-23 (holding that “that New York cannot refuse to

 guarantee a student loan to Goldrich because an earlier loan was not paid but was discharged in

 bankruptcy. . . Section 661.6(b) of New York's Education Law frustrates the Congressional policy

 of granting Goldrich a fresh start by denying him the means available to other citizens who have

 acquired a higher education. Therefore, under the authority of the Perez case, Section 661.6(b)

 is unconstitutional and the defendants should be enjoined from denying Goldrich because of it

 the loans he requests”).

        The Second Circuit has also held that section 525(a) prohibits the eviction of a debtor

 from public housing, even though the debtor failed to pay pre-petition rent, an obligation that

 was discharged in the bankruptcy case. Stoltz v. Brattleboro Hous. Auth. (in Re Stoltz), 315 F.3d

 80, 89 (2d Cir. 2002). The Brattleboro Housing Authority argued that a public housing lease was

 not an "other similar grant" contemplated under section 525 and that while the denial of the

 debtor's reapplication for a future lease was prohibited, that section 525 did not prohibit the

 eviction of the debtor for failure to pay prepetition rent. See id. The court disagreed reasoning

 “[t]he common qualities of the property interests protected under section 525(a), i.e., ‘licenses,

 permits, charters, franchises, and other similar grants,’ are that these property interests are
Case:20-00055-EAG Doc#:57 Filed:06/16/20 Entered:06/16/20 17:45:26                                    Desc: Main
                         Document Page 16 of 24



 unobtainable from the private sector and essential to a debtor's fresh start.” See id. (emphasis

 added).

           The Plaintiff is not being denied access to the PPP because of its creditworthiness. In

 fact, the PPP was enacted to provide relief to struggling small businesses without regard to their

 creditworthiness. 16 Further, the plaintiff is otherwise eligible for a PPP loan but for its status as

 debtor, and as such, its “fresh start” is being interfered with by the SBA’s implementation of the

 PPP program, and in particular, the PPP Application. Debtor is facing similar financial distress

 as the other non-debtor entities in light of both COVID-19 and the Puerto Rico “stay at home”

 directive. Those non-debtor organizations are eligible to participate in the PPP while the Plaintiff

 is not solely because of their status as bankruptcy debtor. This is exactly the type of

 discrimination that Section 525 intends to prohibit. 17

           The PPP is an unprecedented program designed to provide relief to small businesses

 affected by COVID-19. The Plaintiff cannot obtain loans on similar terms from a private

 institution because the main factor driving a bank’s willingness to issue loans under the PPP is

 the SBA’s guarantee of such loan. The Plaintiff cannot have its “fresh start” if it is forced to lay

 off and furlough employees many of whom are crucial to its business as a going concern. As

 such, the Plaintiff respectfully submits that the SBA’s implementation of the PPP is

 discriminatory in violation of Section 525 of the Bankruptcy Code.

        The SBA claims that the PPP should be considered a loan, but that goes against the essence

of what Congress intended in the CARES Act and what the PPP really is. “It is necessary to point



16
   See Attached Transcript of hearing before Judge David Jones, p. 29 lines 12-19, Exhibit A. (“To suggest that this
is a program that enjoys underwriting and scrutiny in terms of who receives the money is to ignore the obvious… [it]
is not a traditional loan program. There is no collateral valuation, there is no credit worthiness test.”)
17
   See Attached Transcript of hearing before Judge David Jones, p. 30 lines 13-14, Exhibit A. (“I do think the
requirements of Section 525(a) are absolutely in play.”)
Case:20-00055-EAG Doc#:57 Filed:06/16/20 Entered:06/16/20 17:45:26                                  Desc: Main
                         Document Page 17 of 24



out that the name does not make the thing… Rules should be interpreted beyond its label.” In re

Cruz Aponte, 159 D.P.R. 170, 187 no. 7 (2003).

        According to Black’s Law Dictionary a loan is defined as “to lend, esp. money” 18, however,

it comes with multiple specific requirements, as established in Section 7(a) of the Small Business

Act, 15 U.S.C. sec.631 et seq., amongst which repayment is one of the main characteristics.

        The main difference between a grant and a loan is that the later requires you to repay the

money you borrow, whereas the grant does not. Grants are non-repayable, UNLESS the entity

receiving the grant uses the funds for purposes other than those stipulated in the grant.

         A quick look at the requirements established by the SBA for the PPP “loan” application

 and repayment clearly establishes that the funds are meant to be a grant to help small businesses

 during this worldwide coronavirus (COVID-19) pandemic.

         In support of their position, the SBA has alluded to fifteen 19 (15) cases similar to the one

 at hand in which the Temporary Restraining Order or Preliminary Injunction was denied. We

 would first like to point out that out of the 15 cases attached to the Motion to Dismiss, two (2)

 do not support SBA’s position. In In re: Hartshorne Mining, the court does not examine the

 validity of the Sec. 525 claim, but denied the TRO simply because Debtor could not meet the

 “irreparable harm” requirement. Order, In re: Hartshorne Holdings, LLC, et al. Case No. 20-

 40133, Hartshorne Mining, LLC., et al. v. Jovita Carranza, Dkt. 35, Adv. Proc. 20-04012

 (Bankr. W.D. Ky. June 1, 2020). In the case of In re: iThrive Health, LLC, the Court granted the

 Motion to Dismiss simply because it was unopposed. Memorandum of Decision, In re: iThrive

 Health, LLC, Case No. 19-25413, iThrive Health, LLC v. Jovita Carranza, Dkt. 24, Adv. Pro.



18
  Black’s Law Dictionary, Deluxe Tenth Edition, Editor Brian A. Garner, 2009
19
  Although there are 17 exhibits to the Motion to Dismiss containing purported cases supporting the SBA’s
position, two of the cases are repeated.
Case:20-00055-EAG Doc#:57 Filed:06/16/20 Entered:06/16/20 17:45:26                                       Desc: Main
                         Document Page 18 of 24



 20-00151 (Bankr. D. Md. June 8, 2020). Thus, these cases do not support the SBA’s position

 and were misquoted.

            As previously discussed, there are multiple cases that support our contention that section

 525 applies to the PPP. We hereby include a list of the same. 20

            As expressed by this Court in the Order Granting the Temporary Restraining Order, the

 PPP “loan is more akin to a grant than a loan.” 21 Nothing has changed in that regard. Thus

 Section 525 applies to the case at hand and the SBA unlawfully disqualified the Debtor from

 receiving the loan.

     III.      This Court should Enjoin the SBA from Disqualifying the Plaintiff as an
               Eligible Applicant Under the PPP.

            The plaintiff “seeking a permanent injunction must satisfy a four-factor test before a

 court may grant such relief.” eBay, Inc. v. MercExchange, LLC., 547 U.S. 388, 391 (2006). A

 plaintiff must demonstrate: "(1) that it has suffered an irreparable injury; (2) that remedies

 available ay law, such as monetary damages, are inadequate to compensate for that injury; (3)

 that, considering the balance of hardships between the plaintiff and defendant, a remedy in



20
   In re: Hidalgo County Emergency, Case No. 19-20497, Hidalgo County Emergency v. Jovita Carranza, Adv. Pro.
20-2006 (Bankr. S.D. Tx. 2020); In re: Gateway Radiology Consultants, P.A., Case No. 19-04971, Gateway
Radiology Consultants P.A. v. Jovita Carranza, Dkt. 14, Adv. Proc. 20-00330 (Bankr. M.D. Fl, June 8, 2020); In re:
Roman Catholic Church of Archdiocese of Santa Fe, Case No. 18-13027, Roman Catholic Church of the
Archdiocese of Santa Fe, Dkt. 15, Adv. Pro. 20-01026 (Bankr. D. NM, May 1, 2020); In re: Springfield Hospital,
Inc., Case No. 19-10283, Springfield Hospital, Inc. v. Jovita Carranza, Dkt. 19, Adv. Pro. 20-01003 (Bankr. D. Vt.
May 4, 2020); In re: Springfield Medical Care Systems, Inc., Case No. 19-10285, Springfield Medical Care Systems,
Inc. v. Jovita Carranza, Dkt. 18, Adv. Pro. 20-01004 (Bankr. D. Vt., May 7, 2020); Pharaohs GC, Inc.v. Jovita
Carranza, et als., Dkt. 9, Case No. 20-00665, (June 8, 2020); Camelot Banquet Rooms, Inc., et als. v. Jovita
Carranza, et als., Case No. 20-C-0601, J.R. Schuster, LLC. v. Jovita Carranza, et als., Dkt. 28, Adv. Pro. 20-C-634
(E.D. WI., May 1, 2020).
21
   “But this court agrees with the bankruptcy court in New Mexico that the PPP is not a loan program, rather a grant
or support program offered by the government to small businesses in financial distress without regard to
creditworthiness. See, Archdiocese of Santa Fe, slip op. at 11. Under section 1106 of the CARES Act, if 75% or more
of PPP money is used for payroll and the rest for mortgage interest, rent, and utilities, none of it must be repaid. See
First Interim Final Rule § 2(o). As Organic Power has committed to using 100% of any PPP money received for
payroll, the “loan” will be forgivable and is best characterized as an “other similar grant” under section 525(a) of the
Bankruptcy Code for the reasons stated in the Archdiocese of Santa Fe opinion and in open court. And, we note that
the has imposed restrictions in this Order to enforce Organic Power’s commitment.” Dkt. 29 at p. 3.
Case:20-00055-EAG Doc#:57 Filed:06/16/20 Entered:06/16/20 17:45:26                         Desc: Main
                         Document Page 19 of 24



 equity is warranted; and (4) that the public interest is not disserved by a permanent injunction."

 Id. Whether to grant an injunction is “an act of equitable discretion by the district court”. Id. In

 the matters at hand, all four factors weigh heavily in favor of granting the Plaintiff the injunctive

 relief requested.

        a. Plaintiff Will Suffer Irreparable Harm if the SBA is Permitted to Disqualify
           Plaintiff from the PPP

        It is axiomatic that an injunction is intended to protect movants from irreparable injury

 while the underlying action is pending, and as a result, “the linchpin of [injunctive] relief is that

 threatened irreparable harm will be prevented by that injunction.” Buckingham Corp. v. Karp,

 762 F.2d 257, 262 (2d Cir. 1985); see also Doran v. Salem Inn, Inc., 422 U.S. 922 (1975).

        Here, a permanent injunction is warranted to prevent irreparable harm to the Plaintiff, its

 bankruptcy estate and case administration efforts. The PPP offers applicants guaranteed loans

 that are not otherwise obtainable in the private marketplace. Further, the PPP authorizes the SBA

 to guarantee up to $349 billion in PPP loans on a first come, first served basis. Those funds were

 exhausted, but Congress has authorized additional funding. Bankruptcy Debtors were denied

 participation in the first round due to the SBA’s improper discrimination. Once the additional

 funding for PPP loans are issued, the PPP will no longer be available unless Congress enacts

 further relief. The Plaintiff is being prohibited from participating in the PPP solely because of

 its status as debtor, which is not supported by the law, and without an injunction preventing the

 SBA from disqualifying the Plaintiff from the PPP based on its status as a debtor, the plaintiff

 will be foreclosed from PPP participation completely.

        b. Remedies Available are Inadequate to Compensate for that Injury

        Although the Plaintiff is seeking a monetary benefit from the SBA, it is not asserting a

 claim where monetary relief is available. The PPP has a finite amount of funding available to it
Case:20-00055-EAG Doc#:57 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc: Main
                         Document Page 20 of 24



 and the overwhelming demand for PPP loans will deplete that funding in a matter of days.

 Accordingly, the Plaintiff will not be able to obtain the extraordinary benefits under the PPP once

 those funds are depleted. The PPP is analogous to an entity on the brink of insolvency. It is well

 settled that a finding of irreparable harm may lie in connection with an action for money damages

 where the claim involves an obligation owed by an insolvent or a party on the brink of insolvency.

 See Brenntag Int'l Chems., Inc. v. Bank of India, 175 F.3d 245, 249-50 (2d Cir. 1999). The

 Second Circuit has explained that the exception to the general rule is rooted in the fact that

 insolvency may render otherwise compensable harm irreparable because "there is a substantial

 chance that upon final resolution of the action the parties cannot be returned to the positions they

 previously occupied." Brenntag, 175 F.3d at 249-50. Here, unless the SBA is enjoined from

 enforcing the debtor disqualifying criteria, upon final resolution of this case, the Plaintiff will

 have lost the opportunity to participate in the PPP.

        It is uncontested that if the PPP funds are not granted to the Debtor it will likely have to

 close its operation. This by itself is cause to grant the remedy. But in addition, the Court must

 consider the fact that Debtor operates a facility that houses a massive tank of organic waste and

 natural gas. If Debtor is forced to close operations there is no safe way to dispose of the gas and

 the organic waste on a short period of time. If Debtor cannot continue to operate and maintain

 the operation, it could lead to an environmental incident.

        There are no other remedies that will “repair” the harm that OP will suffer if the remedy

 is not granted and this is the only remedy available in equity.

        Therefore, the Plaintiff has met its burden of showing that it will suffer imminent

 irreparable harm in the absence of an injunction, and as a result, this factor weighs in favor of

 granting injunctive relief.
Case:20-00055-EAG Doc#:57 Filed:06/16/20 Entered:06/16/20 17:45:26                         Desc: Main
                         Document Page 21 of 24



         c. Balance of Harms Weighs Heavily in Favor of Issuing an Injunction

        Next, the Court should evaluate whether the balance of harm weighs in favor of the

 Plaintiff. While the Plaintiff can point to definite, quantifiable, harm that it will suffer and that

 will occur to its bankruptcy estate and case administration efforts absent a PPP loan, it is difficult

 perceive what harm, if any, the SBA would suffer if the Court were to grant the requested relief.

        As discussed above, the bankruptcy debtor prohibition in the PPP Application is not based

 on the applicant’s creditworthiness. In fact, the SBA is charged under the CARES Act to guarantee

 the loans to businesses that are navigating the same COVID-19 related issues as the Plaintiff.

 There would no cognizable impact on the SBA if they were to guarantee loans to otherwise PPP

 eligible bankruptcy debtors.

        This is especially true given the fact that the funds have yet to be used completely in spite

 of the fact that the term granted by Congress to disburse the PPP is about to expire.

        Therefore, the balance of harms weighs heavily in favor of granting an injunction, and as

 a result, this factor weighs in favor of the Plaintiff.

         d. Granting the Requested Injunction is in the Public Interest

         The public interest weighs in favor of issuing a permanent injunction. The public will not

 be injured by the entry of an injunction in this case as the SBA is charged under the CARES Act

 to administer the PPP to the benefit of small businesses that are eligible. There will be no

 cognizable impact on the SBA, or to taxpayers, if the SBA were to guarantee loans to otherwise

 PPP eligible bankruptcy debtors, because the available pool of PPP funds will be gone within

 weeks regardless. Further, the Debtors in general will benefit from access to the PPP Funds.

 There is a strong public interest in preserving the Plaintiff’s, and other debtors’, ability to

 continue operating in this time of unprecedented pandemic and the retention of Plaintiff’s
Case:20-00055-EAG Doc#:57 Filed:06/16/20 Entered:06/16/20 17:45:26                                                         Desc: Main
                         Document Page 22 of 24



     employees are essential to allow Plaintiff to continue with its business as a going concern.

             In addition, the preservation jobs for Debtor’s employees also benefits society as a

     whole. 22

             Additionally, courts have held that “timely resolution of the bankruptcy estate” is in the

     public interest. In re W.R. Grace & Co., 412 B.R. 657, 666 (D. Del. 2009); see also In re Am.

     Film Techs., Inc., 175 B.R. 847, 849 (Bankr. D. Del. 1994) (“It is ‘one of the paramount interests’

     of this court to assist the Debtor in its reorganization efforts.”); Rickel Home Centers, Inc. v. Baffa

     (In re Rickel Home Centers, Inc.), 199 B.R. 498, 501 (Bankr. D. Del. 1996) (“[T]here is a strong

     public interest in promoting a successful Chapter 11 reorganization.”). The ability of the Plaintifs

     to maintain its employees to assist with the administration of their chapter 11 cases will certainly

     contribute to the timely resolution of the bankruptcy estate.

             Moreover, Debtor’s facility is for the processing and recycling of organic waste into

     natural gas for the use in electric power generation. The generation of environmentally sound

     energy and the recycling of waste are both government sponsored industries, thus it is in the

     public interest to support those types of industries.

             Accordingly, there is a strong public interest in awarding a permanent injunction to

     prevent the SBA from denying PPP loans to the Plaintiff based on its status as a bankruptcy

     debtor. As a result, this factor weighs in favor of granting Plaintiff’s motion.

                                                           WITNESSES

           The parties have conditionally agreed that the case may be presented via unsworn

declarations. If necessary, Debtor/Plaintiff will present Mr. Miguel Perez as a witness in support




22
    See TRO granted in case Hildalgo County Emergency Service Foundation v. Jovita Carranza, Adv. Proceeding 20-02006, Docket No.17 (DRJ),
attached as Exhibit E p. 3. (“The continued gainful employment of the Debtor’s approximately 250 employees benefits the public interest as a
whole.”)
Case:20-00055-EAG Doc#:57 Filed:06/16/20 Entered:06/16/20 17:45:26                                       Desc: Main
                         Document Page 23 of 24



of its position.

         Plaintiff reserves the right to call additional witnesses when the SBA is required to

answer the Complaint and to respond to the interrogatories delivered in good faith by the

Plaintiff. 23

         Plaintiff reserves the right to call rebuttal witnesses and/or call any witness listed by the

SBA to support its case in chief.

                                                   EVIDENCE

         Plaintiff attaches to this document, as Exhibit B, a list of the evidence it intends to use

during trial.

         Plaintiff reserves the right to supplement this list of documents when the SBA is required

to produce the documents it failed to produce in its response to the request for production of

documents. 24

         Plaintiff reserves the right to call rebuttal evidence and/or call any evidence listed by the

SBA to support its case in chief.


                                                 CONCLUSION

          For the forgoing reasons, Plaintiff requests that the Court (i) declare that the PPP

 Application, and its disqualification of bankruptcy debtors as eligible applicants is beyond its

 statutory and regulatory authority, is arbitrary and capricious and violates section 525 of the

 Bankruptcy Code; (ii) enjoin the SBA from denying the Plaintiff’s loans under the PPP based



23
   Plaintiff delivered a discovery request upon the SBA. As explained in more detail in the Motion to Compel
Discovery filed by the plaintiff, the SBA has failed to answer a single interrogatory or request for admission or to
produce a single document as part of discovery.
24
   Plaintiff delivered a discovery request upon the SBA. As explained in more detail in the Motion to Compel
Discovery filed by the plaintiff, the SBA has failed to answer a single interrogatory or request for admission or to
produce a single document as part of discovery.
Case:20-00055-EAG Doc#:57 Filed:06/16/20 Entered:06/16/20 17:45:26                      Desc: Main
                         Document Page 24 of 24



 on the Plaintiff’s status as a chapter 11 debtor; (iii) compel the SBA to remove from all PPP

 applications its disqualification of bankruptcy debtors as viable applicants; and (iv) provide

 such further relief as the Court may deem just and proper.

   Respectfully submitted.

         On this 16th day of June of 2020.

                                                      GODREAU & GONZÁLEZ LAW, LLC.
                                                      /s/Rafael A. González Valiente
                                                      1806 McLeary St.
                                                      San Juan, PR 00911
                                                      Telephone: (787) 726-0077
                                                      rgv@g-glawpr.com

                                                      Attorney for the Plaintiff
